DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 05/27/2021 amending Claims 1 and 7. Claims 1, 5 and 7 are examined.

Allowable Subject Matter
Claims 1, 5 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Crothers (US Patent 9709279 B2) does not teach in combination with the other claim limitations:
In the independent claim 1, a can combustion chamber comprising the plurality of perforations of the cooling liners of different can combustors have equal patterns and being perimetrally staggered so that none of the plurality of perforations are aligned with any of a plurality of perforations of the wall of the cooling liner of the adjacent can combustor.
Applicant’s arguments are persuasive as to staggering along the perimeter also called perimetrally or circumferentially staggering.  As discussed in the final office action mailed on 01/14/2021 Crothers discloses parallel can combustors with several embodiments of arrangement of perforations of the cooling liners of adjacent combustors.  Crothers also discusses staggering in the circumferential direction.  However Crothers does not teach staggering along the perimeter such that the perforations are not aligned so that a projection of a perforation of a row of perforations .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record in form PTO-892 and not relied upon regarding cooling perforations of can combustors cooling is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARC AMAR/
Examiner
Art Unit 3741

/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741